Citation Nr: 1815433	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  13-15 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent from April 6, 2011 to June 2, 2011, and from September 1, 2011 to December 9, 2015, for right knee degenerative joint disease and patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1988, to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2017, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

At that hearing, the Veteran clarified that he was not appealing the evaluation of 100 percent for convalescence from total knee replacement surgery, and for the 30 percent evaluation for status post total knee replacement surgery.  In other words, the Veteran is not appealing the evaluation of right knee disabilities from December 9, 2015 forward.


FINDINGS OF FACT

1.  For the period from April 6, 2011 to June 2, 2011, and from September 1, 2011 to December 9, 2015, right knee degenerative joint disease manifest as pain on movement and limitation of motion.  Functional limitation of flexion was limited to 30 degrees.  Functional limitation of extension was limited to 10 degrees.

2.  For the period from April 6, 2011 to June 2, 2011, and from September 1, 2011 to December 9, 2015 right knee DJD was productive of slight recurrent lateral instability.

3.  For the period from April 6, 2010 to June 2, 2011, and from September 1, 2011 to December 9, 2015, right knee DJD was productive of a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.


CONCLUSIONS OF LAW

1.  For the period from April 6, 2011 to June 2, 2011, and from September 1, 2011 to December 9, 2015, the criteria for an evaluation of 20 percent, but no higher, for right knee limitation of flexion are met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2017).

2.  For the period from April 6, 2011 to June 2, 2011, and from September 1, 2011 to December 9, 2015, the criteria for a separate evaluation of 10 percent, but no higher, for right knee limitation of extension are met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5261 (2017).

3.  For the period from April 6, 2011 to June 2, 2011, and from September 1, 2011 to December 9, 2015, the criteria for a separate evaluation of 10 percent, but no higher, for right knee subluxation or lateral instability are met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257 (2017).

4.  For the period from April 6, 2010 to June 2, 2011, and from September 1, 2011 to December 9, 2015, the criteria for a separate evaluation of 20 percent for right knee dislocated semilunar cartilage are met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5258 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The United States Court of Appeals for Veterans Claims has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Analysis

The Veteran seeks an evaluation greater than 10 percent from April 6, 2011 to June 2, 2011, and from September 1, 2011 to December 9, 2015, for right knee degenerative joint disease and patellofemoral syndrome.  During the period from June 2, 2011 to August 31, 2011, the Veteran was assigned a 100 percent evaluation for convalescence from surgery, so that period is inapplicable to this analysis.  

The Veteran's disability has been evaluated under Diagnostic Codes 5260-5010.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional one to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).  The additional Diagnostic Code, shown after the hyphen, represents the basis for the rating, while the primary Diagnostic Code indicates the underlying source of the disability.  The hyphenated diagnostic code in this case indicates that traumatic arthritis under Diagnostic Code 5010 is the service-connected disorder and limitation of leg flexion under Diagnostic Code 5260 is a residual condition.

Diagnostic Code 5010 is to be rated as degenerative arthritis.  Degenerative arthritis under Diagnostic Code 5003 established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).

As to limitation of motion for the knee, Diagnostic Codes 5260 and 5261 are applicable to limitation of flexion and extension of the knee and leg.  Under Diagnostic Code 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees. 

 Under Diagnostic Code 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.  Standard knee range of motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71a, Plate II.  

The Veteran can also be assigned separate evaluations for the same joint under Diagnostic Codes 5260 and 5261 where there is compensable limitation of both flexion and extension of the same leg.  See VAOPGCPREC 9-2004 (2004).  Separate evaluations may also be assigned for subluxation or instability (Diagnostic Code 5257).  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (August 14, 1998).  

Under Diagnostic Code 5257, a 10 percent rating requires a finding of slight recurrent subluxation or lateral instability.  A 20 percent rating requires a finding of moderate recurrent subluxation or lateral instability.  A 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.

On this record, at a May 2011 VA examination, the Veteran reported symptoms of pain, instability, swelling and heat.  Right knee range of motion testing revealed flexion to 120 degrees.  Extension was to 0 degrees.  Effusion and painful motion were present.

An August 2012 VA examination revealed mild subluxation of the patella and an effusion in a March 2010 MRI, noted as moderate to large effusion.  Range of motion testing revealed 110 degrees flexion with painful motion beginning at that point.  Extension ended at 5 degrees with painful motion beginning at 5 degrees.  After repetitive use testing, flexion ended at 80 degrees, while extension ended at 5 degrees.  Anterior and posterior instability test results were normal.  Medial-lateral instability test results showed a 1+ rating, the lowest level out of 3 levels.  It was reported that the Veteran had a meniscectomy, but the examiner found no residual signs or symptoms due to the meniscectomy.

As for treatment records, a March 8, 2010 medical record shows the Veteran slipped on the ice.  X-rays showed effusion only, which was persistent.  On examination, there was some crepitus in the knee, and a slight pop with the McMurray's test.

A March 2010 treatment record showed full range of motion in the knee.  There was swelling, but normal patella tracking.  The laxity tests were negative.  There was a positive squat test indicating meniscus pathology.  

A March 2011 treatment record showed close to normal range of motion.  Soft tissue swelling and pain on palpation and weight bearing were present.

August 8, 2012 private treatment records show effusion to the right knee and range of motion from 10 degrees to about 30 degrees.  August 29, 2012 private treatment records show a post-operative diagnosis of lateral meniscus tear.  The operative procedure performed was a partial lateral meniscectomy.

April 2013 VA treatment records note that the Veteran "refuses to have [sic] active or passive right knee flexion past 45 degrees."  It was also noted that his knee was stable.

Based on a review of the evidence, the Board finds that an increased evaluation is warranted and that separate evaluations are also warranted for the period under review.  Specifically, the Board finds that the evaluation under Diagnostic Code 5260 should be increased to 20 percent.  A separate evaluation under Diagnostic Code 5261 of 10 percent is warranted.  Further, a separate 10 percent evaluation under Diagnostic Code 5257 for instability is warranted.  Finally, a separate 20 percent evaluation under Diagnostic Code 5258 for dislocated semilunar cartilage (meniscus) with frequent episodes of locking, pain, and effusion is warranted.  This last evaluation is to be effective as of April 6, 2010, rather than April 6, 2011.

The evaluations of 20 percent under Diagnostic Code 5260 and 10 percent under Diagnostic Code 5261 are based on an August 8, 2012 private treatment examination showing flexion limited to 30 degrees and extension limited to 10 degrees.  All other range of motion measurements were much better than this.  The Board takes into consideration the Veteran's lay testimony and the fact that multiple surgeries were performed on his knee when placing greater probative weight on the August 2012 private treatment record.  As no record shows limitation of flexion worse than 30 degrees, or limitation of extension worse than 10 degrees, and the Veteran's lay testimony does not represent reports of measurements of range of motions, still higher evaluations are not warranted.

The Board bases its grant of a separate 10 percent evaluation under Diagnostic Code 5257 on the August 2012 VA examination which revealed medial-lateral instability was a 1+ out of 3+.  This instability is the lowest level of instability the examiner could have chosen.  Therefore, the Board finds it to fall into the "slight" category in the Diagnostic Code.  The Board finds this to be consistent with other medical reports that there was no instability upon clinical testing.  The Veteran's lay statements as to difficulties with the knee have persuaded the Board to give this single instance of instability finding greater probative weight than the other reports of no instability.

With respect to the separate 20 percent evaluation under Diagnostic Code 5258 for a dislocated meniscus, the Board bases its grant on the Veteran's multiple reports of effusion as well as the several objective medical records which show effusion on examination of the knee.  In March 2010, there was a positive squat test for meniscus pathology.  In August 2012, the post-operative diagnosis was lateral meniscus tear.  The Veteran's lay reports indicated frequent episodes of locking causing him to fall or to be unable to bend his knee.  The Veteran's hearing testimony was persuasive and credible in this regard.  A 20 percent evaluation is the highest evaluation available under Diagnostic Code 5258.  The Board notes that the Veteran's pain is already compensated by Diagnostic Codes 5260 and 5261.  The rating under Diagnostic Code 5258 addresses only effusion, which is not contemplated by the other codes already assigned.  

The effective date of April 6, 2010 for the 20 percent evaluation under Diagnostic Code 5258 is based on the fact that the Veteran's April 6, 2011 claim is a claim for increased an evaluation.  The effective date of an award of increased compensation can be the earliest date as of which it was ascertainable that an increase in disability has occurred, if the application is received within one year from such date.  38 U.S.C. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997).  Consequently, the award of an increased rating should normally be effective either on the date of receipt of the claim or on some date in the preceding year if it was ascertainable that the disorder had increased in severity during that time.  

In this case, for Diagnostic Code 5258, March 2010 and April 2010 records show that there was meniscus pathology and effusion.  The Board has based its increased rating determination in part on this evidence.  Thus, the Board finds it is ascertainable that the separate evaluation was warranted at least as early as the year preceding the Veteran's April 6, 2011 claim.  One year prior to the April 6, 2011 claim is April 6, 2010.  As to the other separate evaluations, the Board finds there is insufficient evidence allowing the Board to ascertain that an increase occurred within the year prior to the Veteran's claim.


ORDER

An evaluation of 20 percent, but no higher, for right knee limitation of flexion is granted for the period from April 6, 2011 to June 2, 2011, and from September 1, 2011 to December 9, 2015.

A separate evaluation of 10 percent for right knee limitation of extension is granted for the period from April 6, 2011 to June 2, 2011, and from September 1, 2011 to December 9, 2015.

A separate evaluation of 10 percent for right knee subluxation or lateral instability is granted for the period from April 6, 2011 to June 2, 2011, and from September 1, 2011 to December 9, 2015.

A separate evaluation of 20 percent for dislocated semilunar cartilage is granted from April 6, 2010 to June 2, 2011, and from September 1, 2011 to December 9, 2015.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


